Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 4/13/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 14-20, 24-34 pending with claims 28-34 withdrawn from consideration due to a restriction requirement.
The declaration and amendments under 37 CFR 1.132 filed 1.132 is sufficient to overcome the rejection of claims based upon WO 607.
The declaration under 37 CFR 1.132 filed 1.132 is insufficient to overcome the rejection of claims based upon JP 090 as set forth in the last Office action because:  
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).
Declarant argues that three points as it relates to the JP 090 reference, specifically, (1) the amount of the aluminum chloride is not specifically taught, (2) the desire effect of the aluminum chloride is when combined with magnesium chloride and (3) there is no teaching of aluminum chloride alone without being combined with magnesium chloride and (3) no other effects are accomplished by adding aluminum chloride.  
In response to 1 above, the examiner does not disagree and notes the amount of the aluminum chloride is taught as directly affecting a property (i.e. wetting ability) and therefore has a direct effect on a property of the flux bath and thus would necessarily be optimizable for this purpose.  
In response to 2 above, Declarants statement that magnesium chloride is required when aluminum chloride is used is noted; however, the examiner, after reviewing the claims notes that the claims are open to additional alkaline earth chloride and thus the presence of magnesium chloride is clearly encompassed by the claims as drafted.  The argument that magnesium chloride is required does not appear to be indicative because the presence of such is encompassed by the explicit requirements of the claims.
In response to 3 above, the JP 090 reference discloses a result of the inclusion of aluminum chloride and therefore does include an effect for adding aluminum chloride.
The Declarant further argues that optimization leading to the low concentrations as claimed would be highly unlikely, arguing that chemicals for different functions commonly require different concentrations (citing various NPL as it relates to nitroglycerine in heart medication and dynamite).  Initially, the documents are noted, however, the relationship drug compositions and dynamite appear to be spurious and therefore the examiner can not locate any probative value in this analysis.  Both JP 090 and the instant application include AlCl-3 in a flux composition.  
While the examiner notes that the prior art discloses inclusion for wetting, the examiner can not locate any evidence that the ordinary artisan would not adjust the concentration of the aluminum salt to achieve the desired wetting.  The Declarant has not proffered any factual evidence that such an optimization would not occur nor that such would encompass the claimed range.  

The Declarant notes that the prior art fails to disclose the AlCl3 in the flux composition will precipitate organic and inorganic impurities from the composition.  The examiner notes that the function of this component as recognized by the Applicants is not in the claims nor required.  A detailed look at the claims makes no reference of organic or inorganic impurities and therefore the presence of such is not required and therefore the Applicants current claims do not require aluminum or silver salt to provide the alleged benefits.
Here, the presence of AlCl3 in the flux bath is known and therefore the mere recognition that these components will have latent property when included in the bath is noted but not persuasive.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60.
Declarant mere argument that it is highly unlikely that one faced with adjusting the wetting properties would not optimize and arrive at the aluminum chloride concentration fails to provide a factual basis for this position besides equating this to the relationship between medicine and dynamite. The examiner notes the distinction between medicine and dynamite; however, the nexus of that and the inclusion of a chemical in a flux bath has not been established.  Here the claims and JP 090 each disclose including the aluminum chloride in a flux bath and therefore not different end products, but the same product. 

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
Applicants argument as it relates the prior art rejection are noted but not persuasive.  Specifically, the examiner incorporates by reference the Response to Arguments from office action dated 1/13/2022 and discuss above as it relates to the Declaration.
Applicant’s citation of In re Antonie is noted; arguing that the invention as a whole requires a finding of unobviouness over the cited references.  Specifically arguing that the prior art fails to disclose a problem as it relates to the presence of organic or inorganic impurities and the need to remove such.  The examiner does not disagree; however, finds a complete review of the instant specification illustrates that the invention as a whole is not so limited. 
Here, the examiner notes the applicant’s specification notes that the presence of aluminum or silver salt can precipitate or separate out the organic and/inorganic impurities from the flux bath “thus making it possible to do entirely without additional transition metal chloride for improving the wetting behavior or other properties in the context of the flux.”  (See page 17 of filed specification).     Therefore, the examiner notes that both the applicant’s and the prior art achieve improved wetting by including aluminum salt in the flux bath.
The presence of AlCl3 in the flux bath is known and therefore the mere recognition that these components will have latent property when included in the bath is noted but not persuasive.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60.
The applicants argue that no reference recognizes the need to precipitate organic and inorganic impurities.  Initially, the examiner notes that the claims themselves fail to make any mention of impurities and therefore the claims do not require any removal or precipitation of impurities.   The examiner does not disagree that the reference fail to recognize the precipitating of impurities, but as noted above the mere recognition of additional benefits of a known component without more does not render the claims unobvious.  Here, the applicants own specification discloses that wetting is improved using these components because according to the applicants, the aluminum chloride assists in the precipitating of impurities.  The prior art discloses improving wetting and thus it would reasons that while the prior art does not specifically appreciate the precipitating of impurities, such a process as taught by JP 090 (i.e. having the same component and same ultimate benefit) would necessarily include some degree of precipitation as claimed (even if not recognized). 
Applicants argument as it relates to the concentration of aluminum chloride are noted, but not persuasive since the argument that the inclusion for wettability versus the precipitating suspended impurities from flux arguing that it is orders of magnitude less than JP 090 and has a different function.  The examiner notes that the applicant’s recognition of another benefit is not persuasive when the benefits flows from using the known materials.  Absent a showing that the unexpected benefits exist for the entire range as claimed and all the possible salts, the examiner maintains the prima facie case of obviousness exists.  The Applicants have not provided factual evidence to rebut the examiners position but merely made unsupported allegations.
Applicants argument that the inclusion provides a new function is noted, but the claims are not limited to this function nor is there a commensurate showing of evidence that this function is either unexpected or unpredictable and therefore these mere allegations are not supported by factual evidence.   Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Applicants have failed to establish that the wettability would not be expected to improve as a result of the inclusion of the aluminum salt in the range as taught by the prior art.  The applicant’s spurious arguments that the claimed range provide unexpected and different results is not based in facts and therefore not persuasive to rebut the examiner’s prima facie case of obviousness.
Here, the examiner notes that there are exceptions of the rule of optimization as outlined by In re Aller, however, the examiner notes that the applicants have not proffered a commensurate showing of factual evidence to rebut the examiners position and mere argument that optimizing the generic salt for a different purpose does not foreclose the optimization for the well-known purpose.  The applicants have not offered any evidence that the inclusion of Aluminum salt with magnesium salt for wetting would not result in the claimed concentration. 
Applicants argue that only result effective variables can be optimized and that the variable must first be recognized as providing a result to be optimized.  The examiner agrees and notes the claimed component is taught as having a specific result in the flux bath.  
Applicants arguments that magnesium chloride is required when aluminum chloride is used is noted; however, the examiner, after reviewing the claims notes that the claims are open to additional alkaline earth chloride and thus the presence of magnesium chloride is clearly encompassed by the claims as drafted.  The argument that magnesium chloride is required does not appear to be indicative because the presence of such is encompassed by the explicit requirements of the claims.
The examiner notes the detailed analysis of the applicant’s position; however, such position appears to hinder on the level of aluminum salt for the specific purpose of the precipitating organic or inorganic materials; however, the claims make no such reference nor are any organic or inorganic materials required to be precipitated.  Therefore, this mere recognition of an additional beneficial result does not rebut obviousness rejection.  
If the applicant can provide factual evidence, besides mere conjecture of “chance”, that the level of AlCl3 as claimed will not affect the wetting properties or if the applicants can provide a commensurate showing of factual evidence that all aluminum salts or silver salts will unexpected precipitate organic and inorganic materials dissolved in the alcohol/water mixture, the examiner will withdraw the prima facie case of obviousness.
All other arguments not specifically addressed above are deemed not persuasive as mere attorney speculation or not supported by factual evidence and are therefore moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015045090A, hereafter JP 090 and JP05117835, hereafter JP 835.
Please note, all citations to JP 090 are to the English language machine translation.
JP 090 discloses a method for hot-dip galvanization of an iron or steel component (first page, first paragraph), wherein the method comprises the following method steps in the order listed below: 
JP 090 discloses degreasing, aqueous rinse, pickling, and then aqueous rinse, which reads on applicants claimed steps (a) to (d), see pages 4-6;   
then (e) flux treatment of the iron or steel component which has been previously pickled in method step (c) and optionally rinsed in method step (d), by means of a flux composition comprised in a flux bath (pages 2-4), wherein the flux bath comprises as ingredients: (i) zinc chloride, (ii) ammonium chloride, (iii) optionally at least one of an alkali metal or alkaline earth metal salt (sodium chloride, potassium chloride, magnesium chloride) (see pages 3-4).  JP 090 discloses a third chloride is added and also discloses using a plurality of third chlorides, including at least 1% magnesium chloride and one selected from the group that includes aluminum chloride (see page 4).  JP 090 discloses including aluminum chloride to improve the wettability of molten zinc on steel and lower the melting point of zinc.  Therefore using aluminum chloride would have been obvious as predictable to reap the benefits as outlined by JP 090.   
JP 090 discloses a third chloride, and while such disclosure includes tin chloride and nickel chloride, JP 090 discloses these as optional and therefore providing a flux composition a is free from lead chloride and nickel chloride would have been obvious as predictable to one of ordinary skill in the art at the time of the invention.    The bath is free from lead chloride, cobalt chloride, manganese chloride, bismuth chloride and antimony chloride because the reference does not disclose their inclusion and at the least, due to its silence on these materials, not including such would have been obvious as predictable.
As for the relative amounts, the prior art discloses ranges of components that overlap the ranges as claimed and therefore make obvious the claims as drafted (see page 3-4, disclosing 30 to 80 wt% zinc chloride, 15 to 16% ammonium chloride, 4 to 34% third chloride with atleast 1% magnesium chloride).  As for the aluminum chloride content, the examiner notes that the prior art does not explicitly disclose the amount of the additional chloride, but discloses a benefit of its inclusion (see above) and therefore determination of the appropriate amount would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  
then (f) optionally, drying treatment of the iron or steel component which has been previously subjected to the flux treatment in method step (e) (see page 3, immersing … after drying process in a plating bath);  
then (g) hot-dip galvanization of the iron or steel component which has been previously subjected to the flux treatment in method step (e) and optionally dried in method step (f), in a galvanizing bath comprising an aluminum-containing zinc melt (see page 6, related to aluminum containing zinc) 
 	JP 090 discloses using a suitable carrier for the flux composition and discloses water (see entire reference); however, fails to disclose the flux comprising an alcohol-water mixture as claimed.  However, JP 835 discloses a flux composition for galvanizing and discloses including alcohols, such as methanol, ethanol and butanol, in the aqueous carrier (0007), provides the benefits of acceleration of the drying of the water on the surface (0007).  Therefore taking the references collectively, it would have been obvious to have modified WO 607 to include alcohol in the flux as WO 607 discloses using any known carrier and JP 835 discloses a carrier of water and alcohol provides predictable results.   
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).   
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
While the examiner maintains the predictability in the concentrations as now claimed, at the very least, the amount of these components is a result effective variables, as further evidenced by JP 090, each directly affecting the flux composition and the benefits associated with their inclusion and therefore it would have been obvious to one of ordinary skill in the art to determine the optimum amount of these components through routine experimentation to reap the benefits of their inclusion.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Specifically, as it relates to aluminum in the zinc bath, both JP 090 (0.001 mass% or more at paragraph bridging pages 4-5) and JP 835 (Example 2, including 5.2 wt% Al with Zn) individual disclose the aluminum in the galvanization bath that include both values within the claimed range as well as an overlapping range and thus the range as claimed would have been obvious as predictable.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Collection of prior art discloses the claimed components to provide a specific benefits for their inclusion and the flux composition is free from lead chloride and nickel chloride as discussed above.  The examiner notes the claims require the listed ingredients to add up to arbitrary 100% based on only those components and does not encompass the content of the other components, such as water or non-listed components.  The examiner notes the prior art discloses the listed components in the range as claimed and therefore makes obvious this claims.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  
At the very least, the amount of these components is taught to be result effective variables, each directly affecting the flux composition and the benefits associated with their inclusion and therefore it would have been obvious to one of ordinary skill in the art to determine the optimum amount of these components through routine experimentation to reap the benefits of their inclusion.  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claims 15-17:  The combination of JP 090 and JP 835 disclose the claimed components of the flux and while the prior art does not explicitly disclose the flux pH, the composition does have a pH.  Because the prior art makes obvious the same flux composition, it would follow that the prior art must necessarily have the same pH unless the applicant is including additional components not claimed nor disclosed as required to achieve the pH as claimed.   
Claim 18-19:  JP 835 discloses e.g. 5 to 100 g/L of alcohol, but also discloses the range of alcohol is not limited and the amount would directly affect the benefits of its inclusion.  Therefore, the alcohol content and thus the water to alcohol ratio, is a result effective variable and the determination of the appropriate and optimum amount of alcohol and water as the carrier would have been within the skill of one of ordinary skill in the art at the time of the invention through routine experimentation.
Claim 20:  JP 835 discloses including alcohols, such as methanol, ethanol and butanol, in the aqueous carrier (0007).
Claim 24:  JP 090 discloses aluminum chloride, AlCl3. 
Claim 25:  the claims require either an aluminum salt or silver salt and this claim does not require silver chloride to be present in the flux as it is merely an optional component and therefore the prior art reads on this claim as drafted. 
Claims 26-27:  JP 090 discloses potassium chloride, sodium chloride and magnesium chloride alone or together (see e.g. page 3).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 090 and JP 835 as applied above and further with WO 607.
Claims 15-17:  JP 090 and JP 835 fail to explicitly disclose a pH, however a pH exists and while the examiner maintains the position as set forth above, the examiner cites here WO 607 which also discloses a flux for treating a steel prior to hot dipping. WO 607 discloses a pH in 2.5-5.5 (page 25, lines 3-10) and therefore overlaps the claimed ranges.  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to have provided a pH as taught by WO 607 because such is taught as a pH for flux baths and therefore one in the art of flux baths would find such a pH predictable. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 090 and JP 835 and further with CN 105648377, hereinafter CN 377.
Examiner maintains the position as set forth above and for the sake of compact prosecution proffers CN 377.   CN 377 discloses a flux composition includes AgCl so as to react with the iron and reduce the damage of the aluminum to the coating process without causing leakage plating (0024) and therefore taking the references collectively and all that is known to one of ordinary skill in the art, including AgCl in the flux would have been obvious to reap the benefits as outlined by CN 377.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718